Title: To George Washington from Anna La Caux, 29 July 1795
From: La Caux, Anna
To: Washington, George


          
            Carlow Ireland July 29th—95
          
          Your Excellency will doubtless be surpris’d at being address’d by a Stranger, & particularly from so distant a part of Europe as Ireland, but distant as it is, the Universal Benevolence of General Washinton’s Character is well known, & his firm attachment to the welfare of mankind, & even to individual right & happiness, has embolden’d me to lay before Your Excellency the Cause of two Orphans, having no other method of conveying a Letter to Citizen Barthelemy, the French Ambassador at Basle in Swisserland. I am therefore Oblig’d, I fear very improperly, to have recourse to Your Excellency’s kind assistance, to order one of Your Secretaries, to forward the inclos’d, as by a direct transmission, it would most Certainly be intercepted, which to me & my Sister would be the perpetual loss of a Considerable Estate, forfeited by our Grandfather, at between 15 & 16 Years Old, for no Crime! but that of being a protestant in the Reign of that Excreable Tyrant! Louis the 14th.
          A Decree has pass’d the National Assembly for restoring to the decendants of French protestant Refugees, the properties of their ancestors, but they were limitted to lay in their Claims within 5 Years of the Date of the Decree; which limit expires January—96—Sir that Decree was never repeal’d. I beg leave to

send the inclos’d unseal’d, for the Honor of Your Excellcy’s perusal; & most humbly intreat Your pardon, for my presumption in troubling you with this Letter. I shall feel every Anxiety least this should not reach Your Excellency’s hand, as my fate almost depends on it. I have the Honor to be Sir with the highest Respect Your Excellency’s Most Obedient Huble Servt
          
            Anna La Caux
          
        